  Case 3:18-cv-01706-VAB Document 15 Filed 02/09/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT


N. F., A Minor Suing by and Through               :
Her Mother and Next Friend,                       :
GINA HUMBER                                       :
                                                  :
VS.                                               :      NO. 3:18cv1706(VAB)
                                                  :
WATERBURY BOARD OF EDUCATION                      :
and RALPH J. BELVEDERE                            :      FEBRUARY 9, 2019


                     NOTICE OF VOLUNTARY DISMISSAL


      The plaintiff voluntarily dismisses this action in its entirety with prejudice

and without costs, the matter having been fully settled among all parties.



                                   THE PLAINTIFF


                                   BY:            /s/        (ct00215)
                                          JOHN R. WILLIAMS (ct00215)
                                          51 Elm Street
                                          New Haven, CT 06510
                                          203.562.9931
                                          Fax: 203.776.9494
                                          jrw@johnrwilliams.com




                                          1
  Case 3:18-cv-01706-VAB Document 15 Filed 02/09/19 Page 2 of 2




CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                          /s/      (ct00215)
                                  JOHN R. WILLIAMS




                                         2
